         Case 4:20-cv-00406-KGB Document 11 Filed 01/27/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JOSHUA STRICKLIN                                                                     PLAINTIFF
ADC #138119

v.                            Case No. 4:20-cv-00406-KGB-PSH

SALINE COUNTY SHERIFF’S DEPARTMENT, et al.                                       DEFENDANTS

                                            ORDER

       Before the Court is the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris on July 2, 2020 (Dkt. No. 9). No objections have been

filed by plaintiff Joshua Stricklin, and the deadline for filing objections has since passed.

Accordingly, after careful consideration, the Court concludes that the Proposed Findings and

Recommendation should be, and hereby is, approved and adopted in its entirety as this Court’s

findings in all respects (Id.). Due to Mr. Stricklin’s failure to comply with Local Rule 5.5(c)(2)

and failure to respond to Judge Harris’s May 29, 2020, Order, the Court dismisses this case without

prejudice and denies Mr. Stricklin’s request for a preliminary injunction as moot (Dkt. No. 4).

       It is so ordered this 27th day of January, 2021.



                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
